Name: 95/182/EC: Commission Decision of 18 May 1995 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  tariff policy;  international trade;  economic geography
 Date Published: 1995-05-30

 Avis juridique important|31995D018295/182/EC: Commission Decision of 18 May 1995 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia Official Journal L 119 , 30/05/1995 P. 0035 - 0036COMMISSION DECISION of 18 May 1995 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia (95/182/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and (OCT) territories (1), as last amended by Regulation (EC) No 2484/94 (2), in particular Article 27 thereof, Having regard to Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (3), as last amended by Regulation (EC) No 1084/94 (4), and in particular Article 15 (6) (b) (i) thereof, Whereas Regulation (EEC) No 715/90 provides for the possibility of issuing import licences for beef and veal products; whereas, however, imports must take place within the limits of the quantities specified for each of these exporting non-member countries; Whereas the applications for import licences submitted between 1 and 10 May 1995, expressed in terms of boned meat, in accordance with Article 15 (1) (b) of Regulation (EEC) No 2377/80, do not exceed, in respect of products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia the quantities available from these States; whereas it is therefore possible to issue import licences in respect of the quantities requested; Whereas the quantities, in respect of which licences may be applied for from 1 June 1995, should be fixed within the scope of the total quantity of 52 100 tonnes; Whereas it seems expedient to recall that this Decision is without prejudice to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (5), as last amended by the Act of Accession of Austria, Finland and Sweden, HAS ADOPTED THIS DECISION: Article 1 The following Member States shall issue on 21 May 1995 import licences concerning beef and veal products, expressed in terms of boned meat, originating from certain African, Caribbean and Pacific States, in respect of the quantities and the countries of origin stated: Germany: - 800,000 tonnes originating in Botswana, - 372,500 tonnes originating in Madagascar, - 1 200,000 tonnes originating in Zimbabwe, - 600,000 tonnes originating in Namibia; Greece: - 30,616 tonnes originating in Madagascar; France: - 4,032 tonnes originating in Botswana; Netherlands: - 250,000 tonnes originating in Botswana, - 115,500 tonnes originating in Madagascar, - 120,000 tonnes originating in Zimbabwe, - 100,000 tonnes originating in Namibia; United Kingdom: - 1 350,000 tonnes originating in Botswana, - 2 000,000 tonnes originating in Zimbabwe, - 650,000 tonnes originating in Namibia. Article 2 Applications for licences may be submitted, in accordance with Article 15 (6) (b) (ii) of Regulation (EEC) No 2377/80 during the first 10 days of June 1995 in respect of the following quantities of boned beef and veal: - Botswana: 14 182,936 tonnes, - Kenya: 142,000 tonnes, - Madagascar: 5 664,424 tonnes, - Swaziland: 3 224,000 tonnes, - Zimbabwe: 2 913,000 tonnes, - Namibia: 8 978,000 tonnes. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 May 1995. For the Commission Franz FISCHLER Member of the Commission